      Case 2:20-cr-00010-AKK-GMB Document 1 Filed 01/13/20 Page 1 of 3                   FILED
                                                                                2020 Jan-13 PM 04:28
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
             v.                                     )
                                                    )
BRANDON JERRELL HAMBY                               )


                              INFORMATION

COUNT ONE: [21 U.S.C §§ 841(a)(1), (b)(1)(D) and (b)(1)(C)

      The United States charges:

      That on or about the 7th day of May, 2019, in Jefferson County, within the

Northern District of Alabama, the defendant,

                        BRANDON JERRELL HAMBY,

did knowingly and intentionally possess with the intent to distribute a mixture and

substance containing a detectable amount of marijuana, and a mixture and

substance containing a detectable amount of 3,4 methylenedioxy-

methamphetamine (“MDMA”), each being a controlled substance, in violation of

Title 21, United States, Sections 841(a)(1), (b)(1)(D) and (b)(1)(C).
      Case 2:20-cr-00010-AKK-GMB Document 1 Filed 01/13/20 Page 2 of 3



COUNT TWO: [18 U.S.C. § 924(c)]

      The United States charges:

      That on or about the 7th day of May, 2019, in Jefferson County, within the

Northern District of Alabama, the defendant,

                         BRANDON JERRELL HAMBY,

did knowingly use and carry a firearm, that is, a Taurus 9mm pistol, during and in

relation to a drug trafficking crime for which he may be prosecuted in a court of

the United States, that is, possession with the intent to distribute a controlled

substance, as charged in Count One, in violation of Title 18, United States Code,

Section 924(c)(1)(A).


COUNT THREE: [18 U.S.C. § 922(g)(1)]

      The United States charges:

      That on or about the 7th day of May, 2019, in Jefferson County, within the

Northern District of Alabama, the defendant,

                         BRANDON JERRELL HAMBY,

knowing he had previously been convicted of a crime punishable by imprisonment

for a term exceeding one year, knowingly possessed a firearm, that is, a Taurus 9mm

pistol, and said firearm was in and affecting commerce. HAMBY was convicted on

October 31, 2017, in the District Court of Jefferson County, Alabama, of Unlawful
                                           2
      Case 2:20-cr-00010-AKK-GMB Document 1 Filed 01/13/20 Page 3 of 3



Possession of a Controlled Substance, in case number DC-2017-7746; and on

October 15, 2015, in the District Court of Jefferson County, Alabama, of Unlawful

Possession of a Controlled Substance, in case number DC-2015-2460,, each of the

said offenses being a crime punishable by a term of imprisonment exceeding one

year, in violation of Title 18, United States Code, Section 922(g)(1).



                                                 JAY E. TOWN
                                                 United States Attorney

                                                 /s/ Electronic Signature
                                                 L. JAMES WEIL, JR.
                                                 Assistant United States Attorney




                                          3
